Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The claims 1-7 are allowed.  Specifically, the independent Claim 1 is allowed over the prior art. The dependent Claims (2-7) are also allowed due to its dependencies to said independent Claims. 

Reasons for allowance

Regarding prior art, Claim 1. Though the prior arts teach , 
a) Du et al. (US 10,295,683) discloses A method can include receiving input that specifies a type of partitionable pre-stack seismic data for a geologic environment and corresponding partitions; receiving an elastic model parameterized via elastic properties; generating synthetic seismic data for at least a portion of the geologic environment based at least in part on point spread functions and the elastic model; for the partitions, comparing the pre-stack seismic data and the generated synthetic seismic data; based at least in part on the comparing, updating the elastic model; and outputting values for at least one of the elastic properties.
b) Zhao et al. (US 10,845,494) disclose At a high-level, the two overlapping methods are used to: a) As illustrated in FIG. 1A, compute a 3D frequency-wavenumber 
c) Tang et al. (US 11,041,971) disclose Methods for updating a physical properties model of a subsurface region that combine advantages of FWI and tomography into a joint inversion scheme are provided. One method comprises obtaining measured seismic data; generating simulated seismic data using an initial model; computing at least one of an FWI gradient and a tomography gradient; minimizing a joint objective function E, wherein the objective function E is based on a combination of the FWI gradient and the tomography gradient or preconditioning of the FWI gradient or the tomography gradient; generating a final model based on the minimized joint objective function E; and using the final model to generate a subsurface image. The joint objective function E may be a function of one or both a FWI objective function C.sub.FWI and a tomography objective function C.sub.Tomo. The joint objective function E may be defined as a weighted sum of C.sub.FWI and C.sub.Tomo.
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claim1:  “ (b) identifying a region of the poorly imaged portion of the seismic data set; (d) defining a kinematic evolution scenario by selecting a set of geologically valid kinematic base models; (e) defining a set of kinematic base model parameters for the kinematic base models; (f) generating a structural model with horizons for the well-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864